DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/8/2022, is acknowledged.  Claims 15-16, 18-19, 21-24, and 32 are amended.  Claims 15-16, 18-19, 21-24, 32, and 34 are currently pending.
The rejection of Claims 16, 23, and 32 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (CN 105386036A)(machine translation provided).
With respect to Claims 15 and 18, the limitation “Fe as an inevitable impurity of 0.3 weight% or less” is interpreted, based on the open-ended range and the fact the element is an impurity in contrast to a desired addition, to comprise an optional element (i.e. where Fe is 0 to 0.3 wt%).
With respect to Claims 15 and 18, Xue teaches a method of additive manufacturing a part from an aluminum powder material, the method comprising steps of performing additive manufacturing including depositing an aluminum alloy powder, and using a laser to selectively scan the powder and thereby, manufacture a part layer-by-layer. (p. 1-3).
Xue teaches wherein the additive manufacturing method comprises aluminum alloy with a composition, in weight%, as detailed below including the full teachings of the compositional ranges of the reference and a specific embodiment composition (p. 2-3):

Claim 15
Claim 18
Xue
Fe
≤ 0.3
≤ 0.3
0 < Fe ≤ 0.6
Si
7-20
7-15
7.0-9.0
Mn 
0.5-10
0.5-2.5
0 < Mn ≤ 0.6
Cu
0.01-1.1
0.01-1.1
0 < Cu ≤ 0.1 
Al
Balance
Balance
Balance 
Mg
0.2-7.0*
0.2-1.0
0.5-0.8
Ni
0.5-3.0*
0.5-3.0*
0 < Ni ≤ 0.15
Ti
-
-
0-0.1

* Optional element

Thus, Hou teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed required element ranges.  With respect to Ni content, the instant claims recite Ni as an optional element and Xue teaches that Ni may be present in a negligible (essentially zero) amount and therefore, Xue is deemed to teach a content of Ni which meets or is sufficiently closed to the claimed content (which includes zero) to establish a prima facie case of obviousness. See MPEP 2144.05 (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium' as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.'”).
Finally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (CN 105386036A), as applied to Claim 15 above, in view of Renz et al. (US 2007/0037509)(previously cited).
With respect to claim 16, Xue teaches a method of additively manufacturing an aluminum alloy product (see rejection of Claim 15 above); however, the reference does not teach where the additive manufacturing is performed on a substrate plate controlled to 150-250 C. The claim term “measurement temperature” is interpreted as the temperature of the substrate plate.
Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein the build platform (i.e. substrate plate) is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31).
It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Xue, to place/deposit the aluminum alloy powder on a lower plate controlled to a measurement temperature of 250-500 C, as taught by Renz, in order to prevent internal stresses developing while additively forming the part.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges. MPEP § 2144.05.

Claims 15-16, 18, 21-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US 2007/0037509)(previously cited) in view of Suzuki et al. (US 2013/0307383)(cited on IDS)(previously cited) and Hou et al. (US 2018/0126457)(previously cited).
With respect to Claims 15, 18, 20-22, and 24, Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein metal powder is deposited on a build platform (i.e. substrate plate) which is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31-32).  Thus, Renz teaches a method of making an aluminum alloy additive manufacturing product, the method comprising a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.
Suzuki teaches an aluminum alloy with improved electrical resistance, toughness, and corrosion resistance (para. 1), the aluminum alloy comprising a composition, in weight%, as follows (para. 31-37):

Claim 15
Claim 18
Claim 21
Claim 22
Claim 24
Suzuki
Fe
≤ 0.3
≤ 0.3
0.3-2.0
1-10
2-10**
0.2-2.2
Si
7-20
7-15
4-30
4-30
4-30
11-13
Mn
0.5-10
0.5-2.5
1.5-10.0
≤ 1.5
2-10**
Mn: 0.2-2.2
Cr: 0.5-1.3
Total: 0.7-3.5
Cu
0.01-1.1
0.01-1.1
0.5-5*
0.5-5*
0.5-5*
≤ 0.2
Al
Balance
Balance
Balance
Balance
Balance
balance
Mg
0.2-7.0*
0.2-1.0
0.5-5.0*
0.5-5.0*
0.5-5.0*
0.7-1.5
Ti
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.1-0.5

* Optional element
** total of Fe+Mn

Thus, Suzuki teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed required compositional ranges.
Hou teaches a method of laser additive manufacturing an aluminum alloy part, wherein the method comprises an aluminum alloy with additions of Si, Mn, and Mg overlapping the ranges disclosed by Suzuki.  Hou teaches the benefit of a precipitation strengthened aluminum alloy for use in additive manufacturing in order to improve the mechanical properties of the final part, for example, strength and toughness. (para. 16, 22, 26).  In particular, Hou teaches the benefit of Mn and/or Fe additions for the purposes of precipitation strengthening and improved toughness. (para. 26).  
Thus, Hou provides evidence that Al-Si-based alloys drawn to precipitation strengthening for improved strength and toughness are known to be useful and effective in additive manufacturing methods, such as that taught by Renz.  Likewise, Suzuki teaches a precipitation-strengthened Al-Si-based alloy with components including Mn for improving toughness and Mg for improving strength. (para. 32, 35, 41).
Accordingly, in view of Hou, it would have been obvious to one of ordinary skill in the art to use a known precipitation-strengthened Al-Si-based alloy composition, as taught by Suzuki, in the additive manufacturing method of Renz.  One of ordinary skill would have been motivated, in view of the teachings of Hou, to use an Al-Si based alloy such as that taught by Suzuki, in an additive manufacturing method in order to obtain a product with improved strength, toughness, and corrosion resistance.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 16, 23, and 32, Renz teaches wherein the additive manufacturing is performed with a substrate plate controlled to 250-500 C. (para. 62). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US 2007/0037509)(previously cited) in view of Han et al. (US 2018/0304373)(previously cited).
With respect to Claims 34, Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein metal powder is deposited on a build platform (i.e. substrate plate) which is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31-32).  Thus, Renz teaches a method of making an aluminum alloy additive manufacturing product, the method comprising a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.
Han teaches an aluminum alloy powder useful for near net shape manufacturing via sintering (para. 1), wherein the alloy is capable of forming precise complex-shaped products (para. 22), the aluminum alloy comprising a composition, in weight%, as follows (para. 80): 

Claim 34
Han
Fe
≤ 0.3
0-0.3
Si
1-3
0-5
Mn and/or Cr
Total of 0.5-2.5
Mn: 0-1
Cr: 0-0.5
Al
Balance
Balance
Mg
4-6
0.5-8
Ni
Optionally, 0.5-3.0
0-5
Cu
Optionally, 0.5-5.0
0.1-3.0


Han therefore teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges and is drawn to solving a substantially similar problem to that of Renz, namely, sintering an aluminum alloy to form a precise near net shape product.
It would have been obvious to one of ordinary skill in the art to use a known aluminum alloy composition useful for sintering to form a near net shape product, as taught by Han, in the additive manufacturing method of Renz, in order to obtain an additively manufactured product with high precision.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges taught by Han.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a method of additive manufacturing comprising an aluminum alloy powder with a composition as required by Claim 19.

Response to Arguments
Applicant’s arguments, filed 4/8/2022, with respect to the rejection(s) of claim(s) 15 and 18 under 35 U.S.C. 102(a)(1) over Hou and Claims 15-16, 18-19, and 34 under 35 U.S.C. 103 over Hou in view of Renz, have been fully considered and are persuasive in view of Applicant’s arguments and amendments to the claims.  In particular, Claim 15 has been amended to requires 0.01-1.1 wt% Cu, whereas prior art Hou is drawn to an alloy comprising 3-5 wt% Cu.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xue and Xue in view of Renz, as detailed above.
Applicant’s arguments with respect to the rejection of claims 15-16, 18, 20-24, and 32 over Renz in view of Suzuki and Hou have been fully considered but are not found persuasive.
Applicant argues that with respect to Claims 15, 21, 22, and 24 Suzuki fails to teach the absence of Cr and Ti.  This argument is not found persuasive.
Claims 15, 21, 22 and 24 use the open transitional phrases “comprising” and “containing” and therefore, do not exclude additional elements, including Cr and Ti. See MPEP 2111.03 (“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.")”).  Therefore, prior art Suzuki teaches an alloy with compositional ranges overlapping the required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
With respect to prior art Hou, Applicant argues that the reference fails to teach the composition of the instant claims in the combination with Renz and Suzuki.  This argument is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hou is not relied upon to teach the specific composition of the instant claims, but instead provides evidence that Al-Si-based alloys drawn to precipitation strengthening for improved strength and toughness are known to be useful and effective in additive manufacturing methods, such as that taught by Renz.  Likewise, Suzuki teaches a precipitation-strengthened Al-Si-based alloy with components including Mn for improving toughness and Mg for improving strength. (para. 32, 35, 41).  Thus, in view of Hou, it would have been obvious to one of ordinary skill in the art to use a known precipitation-strengthened Al-Si-based alloy composition, as taught by Suzuki, in the additive manufacturing method of Renz.  
With respect to the rejection of Claim 34 over Renz in view of Han, Applicant argues that the method of Han is “clearly different” from that of Renz and “the Office has shown no nexus between these two technologies such that one of ordinary skill in the art would reasonably epect that an aluminum alloy disclosed for preparation by Han’s technology could be successfully prepared by Renz’s technology.”  These arguments have been fully considered but are not found persuasive.
As stated in the previous Office Action, Han teaches an aluminum alloy powder useful for near net shape manufacturing via sintering (para. 1), wherein the alloy is capable of forming precise complex-shaped products (para. 22).  Thus, Han is drawn to sintering an aluminum alloy powder to obtain a near net shape product.  Likewise, Renz discloses sintering an aluminum alloy powder to obtain a near net shape product.  Han teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges and is drawn to solving a substantially similar problem to that of Renz, namely, sintering an aluminum alloy to form a precise near net shape product.  It would have been obvious to one of ordinary skill in the art to use a known aluminum alloy composition useful for sintering to form a near net shape product, as taught by Han, in the additive manufacturing method of Renz, in order to obtain an additively manufactured product with high precision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735